Citation Nr: 0812728	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  06-13 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for prostatitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




REMAND

The veteran had active military service from October 1965 to 
August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.

On his VA Form 9 (Appeal to Board of Veterans' Appeals), 
received by the RO in May 2006, the veteran wrote "Video 
Conference Only."  In July 2006, the RO sent the veteran a 
letter informing him that he would be scheduled for an 
upcoming video hearing before the Board.  No further steps 
were taken to schedule the veteran for a hearing.  The 
veteran has a right to provide hearing testimony on appeal.  
See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) 
(2007).  In accordance with his request, the veteran must be 
provided an opportunity to present testimony during a 
videoconference hearing.  See 38 C.F.R. § 20.700(e) (2007).

(The Board notes that the veteran currently has several other 
claims before the RO.  Any information from any temporary 
folder should be incorporated into the claims file prior to 
the hearing.)

Accordingly, this case is REMANDED for the following action:

Schedule the veteran for a 
videoconference hearing before a member 
of the Board.  Notify the veteran of the 
date and time of the hearing.  Locate and 
associate with the claims file any 
information from any temporary folders 
that are being maintained at the RO on 
behalf of the veteran prior to forwarding 
the case to the veteran's representative 
for preparation for the hearing.  Allow 
the veteran and his representative an 
opportunity to review the claims file and 
prepare for the hearing.  The claims file 
should thereafter be returned to the 
Board in advance of the hearing.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

